Citation Nr: 9913893	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  99-06 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle fracture, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected residuals of right ankle 
fracture are manifested by pain, limitation of motion, 
functional limitation with respect to extended standing, 
walking, or activity, degenerative joint disease, productive 
of no more than moderate right ankle disability.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for residuals of 
right ankle fracture have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, Part 4, Diagnostic Codes 5262, 5270, 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  VA 
treatment records have been obtained and the veteran has been 
afforded a VA examination.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Service medical records reflect that the veteran was 
hospitalized in June 1968 with a diagnosis of fracture of the 
right medial malleolus.  He underwent an open reduction of 
the fracture.  This history is noted in the report of an 
October 1997 VA examination.  During the examination the 
veteran reported continuing discomfort that was becoming 
worse and more functionally limiting.  His right ankle 
condition reportedly did not limit his duties as a policeman. 
He reported significant discomfort with participation in 
sporting activities or walking extended distances. He took 
medication for relief of symptoms. The veteran's gait was 
symmetric but mildly antalgic on the right side.  Examination 
showed a healed medial scar.  There was no effusion, erythema 
or warmth.  Palpation was tender anteriomedially at the 
tibiotalar joint and at the sinus tarsus and under the 
lateral malleolus.  Active range of motion was 10 degrees in 
dorsiflexion to 60 degrees in plantar flexion.  Extreme 
dorsiflexion caused excessive pain.  X-rays revealed changes 
consistent with a medial malleolar fracture with osteophytes.  
The diagnosis was right ankle degenerative joint disease.  
The examiner commented that the veteran was having functional 
limitations, particularly with regard to any extended 
standing, walking, or sporting activity.

A December 1997 VA physical therapy record reflects that the 
veteran was seen for ankle range of motion and strengthening 
exercises.  

The veteran's service-connected right ankle disability has 
been evaluated under the provisions of Diagnostic Code 5271 
of the Rating Schedule.  Diagnostic Code 5271 provides that 
moderate limitation of motion of the ankle warrants a 
10 percent evaluation.  Marked limitation of motion of the 
ankle warrants a 20 percent evaluation.  Diagnostic Code 5262 
provides that moderate ankle disability due to impairment of 
the tibia and fibula warrants a 20 percent evaluation.  
Marked ankle disability due to impairment of the tibia and 
fibula warrants a 30 percent evaluation.  Diagnostic Code 
5270 provides that ankylosis of the ankle in plantar flexion 
between 30 degrees and 40 degrees, or in dorsiflexion between 
zero degrees and 10 degrees warrants a 30 percent evaluation.  

With consideration that the competent medical evidence 
reflects on X-ray that there is degenerative joint disease 
involvement of the tibia and that there is tenderness of the 
ankle on palpation, some reduction in range of motion, and 
more particularly functional limitation with activity 
including extended standing or walking, the Board concludes 
that the evidence is in equipoise with respect to whether or 
not the symptoms associated with the veteran's right ankle 
disability more nearly approximate the criteria of 20 percent 
rating under Diagnostic Code 5262 for moderate ankle 
disability.  In resolving all doubt in the veteran's behalf, 
a 20 percent evaluation is warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.7.  However, a preponderance of the evidence is 
against an evaluation greater than the 20 percent granted 
herein.  There is no competent medical evidence that reflects 
that even with the consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 
8 Vet. App. 202 (1995), the veteran experiences ankylosis of 
the right ankle, or the functional equivalent thereof.  
Therefore, a higher evaluation under Diagnostic Code 5270 is 
not warranted.  Further, there is no competent medical 
evidence which reflects that the veteran has tibia and fibula 
impairment with marked ankle disability, noting that the 
veteran's gait is symmetric but only mildly antalgic, 
instability is not shown, and there is not marked limitation 
of motion.  Therefore, a preponderance of the evidence is 
against an evaluation greater than the 20 percent granted 
herein under Diagnostic Code 5262.

The record shows that the veteran has a well-healed scar on 
the ankle residual to the open reduction.  However, there is 
neither competent medical evidence nor complaint by the 
veteran that the scar is superficial, or tender and painful 
on objective demonstration, poorly nourished, or has repeated 
ulceration, or limits the function of any part.  Therefore, a 
separate compensable evaluation for the scar is not 
warranted.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 
7805 (1998).  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of "exceptional 
or unusual" circumstances indicating that the Rating Schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  VAOPGCPREC 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  


ORDER

An increased rating of 20 percent for residuals of a right 
ankle fracture is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 


